DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The double patenting rejection against U.S. Patent 11,274,221 has been withdrawn in light of applicant’s amendment filed on July 26, 2022.
Allowable Subject Matter
Claims 3-9, 11-14 and 19-20 are allowed.  The claims are drawn to an ink set comprising a yellow ink, a magenta ink, and a cyan ink.  Each ink comprises a polyether-modified siloxane compound and at least one kind of aliphatic alcohol alkylene oxide compound.  The mass ratio of the polyether-modified siloxane compound to the aliphatic alcohol alkylene oxide ranges from 20/80 to 40/60.
The claims are allowable over the closest prior art:
Shiba et al (JP 2011-046035, please refer to machine translation for mapping) teaches an ink set (Abstract) which incorporates a compound which has the following structure which reads on the recited Chemical Formula III:

    PNG
    media_image1.png
    157
    341
    media_image1.png
    Greyscale
 (page 2)
Shiba also teaches that the composition can contain other surfactants (page 7), however, fails to teach a) the incorporate of an aliphatic alcohol alkylene oxide. Shiba teaches that the ink set is a plurality of inks having different hues (page 8), however, fails to teach b) that the hues are yellow, magenta, cyan and black.  It also fails to teach the ratio between the siloxane compound and the alkylene oxide compound.
Tochihara et al (US 5,395,434) teaches an ink which incorporates an aliphatic alcohol alkylene oxide (Abstract, Formula 1 and Formula 3).  Tochihara teaches an ink set which incorporates yellow, magenta, cyan and black colors (col. 21, lines 65-col. 22, lines 5).  However, it fails to teach the incorporation of the polyether-modified siloxane compound.  It also fails to teach the ratio between the siloxane compound and the alkylene oxide compound.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764